Citation Nr: 0304864	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  93-17 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  The Board remanded this 
matter to the RO in June 1995 and November 1996 for 
additional development.  

In an October 1997 decision, the Board denied the benefit 
sought on appeal and the veteran appealed to the U.S. Court 
of Appeals for Veterans Claims (Court).  In November 1998, 
the Court issued a Memorandum Order that vacated the Board's 
October 1997 decision and remanded the matter to the Board 
pursuant to 38 U.S.C.A. § 7252(a).  The Court's action was 
due to the change in the applicable law pertaining to new and 
material evidence.  The Board, in turn, remanded the matter 
to the RO in December 1999.  The RO has now returned the case 
to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  By decision dated in February 1957, the Board denied the 
veteran's claim of entitlement to service connection for 
epilepsy.

3.  The evidence associated with the claims file subsequent 
to the February 1957 denial bears directly and substantially 
upon the specific matter under consideration and must be 
considered to decide fairly the merits of the claim.

4.  The preponderance of the medical evidence shows that the 
veteran's current seizure disorder is not related to an 
incident of active service.


CONCLUSIONS OF LAW

1.  The Board's February 1957 decision denying entitlement to 
service connection for epilepsy is final.  38 U.S.C.A. § 7104 
(West 1991) ; 38 C.F.R. 
§ 20.1100 (2002).

2.  The evidence received since the February 1957 denial is 
new and material, and the requirements to reopen the 
veteran's claim of entitlement to service connection for a 
seizure disorder have been met.  38 U.S.C.A. §§ 5107, 5108 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).

3.  A seizure disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that statutory 
and regulatory changes have been made pertaining to the 
definition of new and material evidence and the VA's duty to 
assist the veteran in obtaining such evidence.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  However, these provisions are 
applicable only to claims filed on or after August 29, 2001.  
Therefore, as the veteran's claim was filed prior to that 
date, the Board will not address those statutory and 
regulatory changes at this time.

The veteran's claim of entitlement to service connection for 
a seizure disorder was previously considered and denied by 
the Board.  The veteran initially submitted a claim for 
residuals of fractured skull in June 1955.  This claim was 
denied by the RO in an August 1955 rating decision.  The 
veteran submitted a claim to reopen in December 1955.  The RO 
denied this claim in January 1956 and the Board confirmed the 
denial in a February 1957 decision.  

The law provides that when the Board disallows a claim, the 
disallowance becomes final unless the Chairman determines 
that reconsideration is warranted, or another exception to 
finality applies.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 
C.F.R. 
§ 20.1100 (2002).  Otherwise, no claim based on the same 
factual basis shall be considered.  38 U.S.C.A. § 7104(b) 
(West 1991).  As the February 1957 Board decision is final, 
the veteran's claim may not be reopened or readjudicated by 
the VA absent the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104 (West 1991).  The Board must review 
all evidence submitted since the claim was finally disallowed 
on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. 
§ 3.156(a) (2002).  First, the Board must determine whether 
the evidence submitted since the prior decision is new and 
material, which will be discussed below.  If "the Board finds 
that no such evidence has been offered, that is where the 
analysis must end."  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  If new and material evidence has been presented, the 
claim is reopened and it must be determined whether VA's duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  If 
so, the Board may evaluate the merits of the claim.  See 
Winters v. West, 12 Vet. App. 203, 206-7 (1999); Winters v. 
Gober, rev'd on other grounds, 219 F.3d 1375, 1378 (Fed. Cir. 
2000).

New and material evidence means evidence previously not 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156 (2002); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The relevant evidence that was of record at the time of the 
February 1957 Board denial consisted of service medical 
records, July 1955 VA examination reports, a December 1955 
letter from O. A. Alexander, M.D., January 1956 VA 
examination reports, a May 1956 letter from M. R. Mobley, 
M.D., and a July 1956 personal hearing transcript.

The service medical records show that the veteran sustained 
multiple head lacerations and contusions in an automobile 
accident in November 1953.  These injuries occurred on the 
right temporal region, right brow, right forehead, left brow, 
left cheek, and left chin.  The veteran underwent suture of 
the wounds.  There was no artery or nerve involvement and the 
skull x-ray was negative.  The neurological consultation 
found that there had been no loss of consciousness and that 
the veteran was mentally alert and clear.  There were no 
neurological deficits or suspicion of neurological trauma.  

In December 1954, the veteran complained of frontal headaches 
since the accident.  In April 1955, a neurological 
examination was essentially negative and the examiner found 
strong evidence of post-traumatic headache syndrome.  The May 
1955 separation examination contained no relevant findings.

The July 1955 VA examination report shows that the veteran 
complained of dizzy spells and headaches.  No objective 
findings were made and there was no evidence of a fractured 
skull.  At the neuropsychiatric examination, the examiner 
found no residuals of brain injury.  In December 1955, Dr. 
Alexander wrote that he had treated the veteran for severe 
frontal headaches, due perhaps to the skull fracture in 
November 1953.

At the January 1956 VA examination, the veteran complained of 
blackouts.  The examiner made no relevant findings and there 
was no evidence of a fractured skull.  The associated 
neuropsychiatric examination also made no relevant findings.  
In May 1956, Dr. Mobley wrote that the veteran had reported 
blackout spells since the skull fracture in 1953.  Dr. Mobley 
recommended a neurological survey to determine the 
possibility of petite-mal type epilepsy, traumatic in origin.  
At a personal hearing before the RO in July 1956, the veteran 
testified that he had blackout spells and described the 
circumstances of his head injury in service.  

The relevant evidence that has been associated with the 
record since the February 1957 Board denial consists of a May 
1957 VA hospitalization report, April 1989 to November 1992 
medical records of J. S. Matthews, M.D., July 1989 records of 
Florence Hospital, January 1990 through October 2002 VA 
treatment records, a January 1993 personal hearing 
transcript, December 1995 and January 1996 VA examination 
reports, January to February 1996 records of Medical 
University Hospital, an October 1999 letter from James D. 
McInnis, M.D., and a February and March 2000 VA examination 
report and medical opinion.

In May 1957, the veteran was hospitalized with complaints of 
headaches since his head injury in service.  The neurological 
examination and skull x-ray were normal.  The medical records 
from Dr. Matthews show that the veteran complained of 
dizziness and forgetfulness in April and May 1989.  He was 
hospitalized in July 1989 due to a seizure, and had follow-up 
care for a seizure disorder in November 1992. 

Records from Florence Hospital show that the veteran was 
admitted in July 1989 after he sustained a seizure while 
driving.  He drove onto a lawn and was unresponsive for 10 
minutes.  He was alert when brought to the emergency room, 
but then had another seizure.  There was no head injury and a 
CT scan of the head was unremarkable except for small 
calcifications.  The EEG was abnormal because of left 
temporal sharp wave activity.  The veteran was discharged 
with the diagnosis of seizure disorder.

VA treatment records from January 1990 through October 2002 
show that the veteran was followed for a seizure disorder and 
prescribed Dilantin.  At his personal hearing before the RO 
in January 1993, the veteran testified that he had developed 
a seizure disorder due to his head injury in service.  He had 
no head injury, headaches, dizziness, or seizures prior to 
that accident.  He did not have seizures in service, but had 
headaches and dizziness that continued after service.  He was 
first diagnosed with seizures in approximately July 1989 when 
he had a seizure while driving.  At that time, he had bruises 
on his head, but no serious head injury.  He had experienced 
blackouts previous to that accident.  The veteran's friend 
testified that he had witnessed a seizure approximately 10 
years earlier.  

At a December 1995 VA neurological examination, the veteran 
reported persistent dizzy episodes after his active duty 
accident.  His seizures began in 1984, and he was diagnosed 
in 1989.  The veteran was assessed with epilepsy by history, 
presently well controlled.  The examiner believed that the 
epileptic episodes were complex partial seizures.  He did not 
believe that the veteran's dizzy episodes following his in-
service accident were related to the current epilepsy.  He 
observed that it was unusual to develop epilepsy 
approximately 30 years after a major head injury; this would 
normally occur within 3 to 6 months of the injury.  The 
examiner believed that the veteran's epilepsy was idiopathic.  
In an addendum, the examiner reviewed the neuropsychological 
testing and diagnosed the veteran with depressive disorder 
and seizure disorder.  An associated VA mental disorders 
examination also diagnosed the veteran with depressive and 
cognitive disorders.

At a January 1996 VA neuropsychological examination, the 
veteran reported cognitive difficulties and memory loss since 
the in-service accident, worse after the July 1989 accident.  
The neuropsychological testing indicated many symptoms that 
were consistent with left temporal lobe dysfunction.  The 
examiner commented that it was possible that mild brain 
injury sustained in either of the accidents could contribute 
to the veteran's current symptoms.  However, the examiner 
observed that the veteran was able to work successfully for 
many years following the November 1953 accident.  An EEG 
video monitoring study performed for seven days in January 
and February 1996 was suggestive of, but not definitive for, 
a partial seizure disorder with left anterior temporal focus.  

Records from Medical University Hospital show that the 
veteran was admitted from January to February 1996 for 
evaluation of a seizure disorder.  The veteran reported 
periods of altered mental status after his in-service 
accident.  Neurological and cranial nerve examinations were 
essentially normal.  

In October 1999, Dr. McInnis wrote that he had evaluated the 
veteran in 1981.  At that time, there was no history or 
evidence of a seizure disorder.  The veteran was diagnosed 
with a seizure disorder in July 1989.  As there was no 
history of head trauma other than the November 1953 accident, 
Dr. McInnis opined that it was reasonable and most probable 
that that accident was an underlying history for the seizure 
disorder.

At a February 2000 VA neurological examination, the 
neurological, cranial nerve, and motor evaluations were 
normal.  The examiner's impression was that it was possible 
that the veteran experienced partial complex seizures.  The 
examiner commented that it was a rather lengthy period of 
time between a motor vehicle accident in 1953 and the 
development of seizures in the mid 1980s.  It was, however, 
quite possible that a head injury could lead to seizures.

In an addendum in March 2000, the examiner reviewed the 
claims file in its entirety.  The examiner discussed the 
November 1953 motor vehicle accident.  He noted that the 
veteran had claimed to have blackouts in 1956, but that there 
was little documentation at that time.  The diagnosis of 
seizure disorder was not established until 1989.  The 
examiner discussed the veteran's neurological evaluations and 
psychiatric diagnoses.  He stated that it continued to be 
unclear whether the veteran had seizures and, if so, of what 
kind and origin.

The examiner observed that head trauma did lead to epileptic 
seizures, but that the risk factors included a seizure within 
the first week after injury, a period of post-traumatic 
amnesia for two hours, and evidence of brain injury such as 
laceration of the leptomeninges or of the brain itself.  None 
of these risk factors were present in the November 1953 
accident.  Therefore, it was unlikely that an accident in 
1953 would be the cause of seizures in 1989.  

In conclusion, the Board finds that the evidence submitted 
since the Board's last final denial is new and material in 
that it bears directly and substantially upon the specific 
matter under consideration and must be considered to decide 
fairly the merits of the claim.  Specifically, the veteran's 
claim was previously denied because no medical evidence 
related any residuals of head injury, including a seizure 
disorder, to the veteran's motor vehicle accident in service.  
Since that time, the veteran has submitted evidence of a 
diagnosis of seizure disorder, as well as the opinion of Dr. 
McInnis who related the current seizure disorder to the 
veteran's in-service head injury.  Accordingly, the claim is 
reopened and, to that extent, the appeal is granted.

The Board must now determine whether the veteran's claim, as 
reopened, is meritorious.  In November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

First, VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A (West Supp. 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the veteran was informed of the evidence 
needed to substantiate his claim in the rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
and various letters.  In addition, the RO specifically 
informed the veteran of the provisions of the VCAA in an 
April 2002 letter.  The veteran has been informed of the 
basis for the denial of his claim, of the regulations 
pertinent to his claim, and of the respective duties of the 
veteran and the VA in obtaining evidence to substantiate the 
claim.  Therefore, the Board finds that the rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
Board Remands, and related letters provided to the veteran 
specifically satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
VA and private treatment records, and afforded the veteran 
several VA examinations.  The RO also considered private and 
VA medical opinions concerning the relationship of the 
veteran's current seizure disorder to his period of active 
service.  Therefore, the Board finds that no further action 
is necessary to meet the requirements of the VCAA. 

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2002).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2002).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2002).

Based upon the facts described above, the Board finds that a 
preponderance of the evidence is against service connection 
for a seizure disorder.  In so finding, the Board determines 
that the March 2000 opinion of the VA neurologist outweighs 
the opinion of Dr. McInnis.  The VA examiner reviewed the 
medical evidence of record in its entirety and provided 
medical reasoning for his opinion.  While the examiner 
acknowledged that it was a possibility that the veteran's 
seizure disorder was due to his motor vehicle accident in 
service, he found that it was unlikely and not probable.  In 
support of his opinion, the examiner observed that the 
veteran's active service injury did not include any of the 
risk factors that would normally lead to the subsequent 
development of a seizure disorder.

The Board further finds that the medical evidence of record 
supports the VA neurologist's opinion.  Notably, it is in 
accordance with the December 1995 opinion of another VA 
neurologist.  That examiner found that the veteran's dizzy 
spells following the November 1953 accident were not related 
to the current seizure disorder.  He also emphasized that it 
would be unlikely to develop a seizure disorder 30 years 
after a head injury.  In addition, Dr. McInnis wrote that he 
found no history or evidence of a seizure disorder when he 
evaluated the veteran in 1981.

Finally, the Board notes that the contemporaneous records 
associated with the November 1953 accident show that the 
veteran had no neurological deficits and did not incur a 
fracture of the skull.  Likewise, subsequent evaluations and 
treatment records identify no neurological disorder until the 
veteran's diagnosis of seizure disorder in July 1989, more 
than 30 years after the veteran's active duty injury.  
Accordingly, service connection for a seizure disorder is 
denied.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a seizure disorder is 
reopened.

Service connection for a seizure disorder is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

